DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaji et al. (US Patent Application Publication 20100210130 A1).
As per claim 1, Yamaji teaches a connector assembly 100, comprising: a circuit board (not shown see paragraph [0031]) having a plurality of conductive pads (not shown along 210 end portion); a cable connector 300 comprising an insulating body 320, a plurality of conductive terminals 310 and a plurality of cables 400 connected to the conductive terminals 310, the insulating body 320 comprising a mounting surface 326 facing the circuit board (not shown see paragraph [0031]), each conductive terminal 310 comprising an elastic contact portion (along 310) protruding beyond the mounting surface 326; and a mounting bracket 230 fixed to the circuit board (not shown see paragraph [0031]), the mounting bracket 230 comprising a frame portion (along 234) and an installation space (adjacent to 210) at least partially enclosed by the frame portion (along 234); wherein the cable connector 300 is at least partially received in the installation space (adjacent to 210) so that the elastic contact portions (along 310) are in contact with the conductive pads (not shown along 210 end portion).
As per claim 9, Yamaji teaches a connector assembly 100, wherein the frame portion (along 234) comprises a through hole (along back part of 230), and the insulating body 320 comprises a locking protrusion 352 locked in the through hole (along back part of 230).
As per claim 10, Yamaji teaches a connector assembly 100, wherein the circuit board (not shown see paragraph [0031]) comprises a plurality of positioning holes (not shown along bottom portion shown in figure 5), and the insulating body 320 comprises a plurality of positioning posts 326a received in the positioning holes (not shown along bottom portion shown in figure 5).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaji et al. (US Patent Application Publication 20100210130 A1) in view of Phillips et al. (US Patent Application Publication 20180233855 A1).
As per claim 2, Yamaji teaches a connector assembly 100, the cable connector 300 is separable from the mounting bracket 230.
Yamaji does not teach, the cable connector further comprises a slider capable of sliding relative to the insulating body and a force applying component connected with the slider, the force applying component is capable of driving the slider to slide between a locking position and an unlocking position; wherein when the slider is located at the locking position, the cable connector is locked by the mounting bracket; and wherein when the slider is located at the unlocking position.
Phillips teaches the cable connector further comprises a slider 136 capable of sliding relative to the insulating body 116 and a force applying component 148 connected with the slider 136, the force applying component 148 is capable of driving the slider 136 to slide between a locking position (along 136, seen in figure 5 and 6) and an unlocking position (along 136, seen in figure 5 and 6); wherein when the slider 136 is located at the locking position (along 136, seen in figure 5 and 6), the cable connector is locked by the mounting bracket 114; and wherein when the slider 136 is located at the unlocking position (along 136, seen in figure 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yamaji in view of Phillips the cable connector further comprises a slider capable of sliding relative to the insulating body and a force applying component connected with the slider, the force applying component is capable of driving the slider to slide between a locking position and an unlocking position; wherein when the slider is located at the locking position, the cable connector is locked by the mounting bracket; and wherein when the slider is located at the unlocking position.
The motivation to combine the teachings of Yamaji in view of Phillips would have been o prevent the twisting and axial pull forces from interfering with the integrity of the communicative pathway defined between the connectors (see paragraph [0003]).
As per claim 11, Yamaji teaches a connector assembly 100, comprising: a circuit board (not shown see paragraph [0031]) having a plurality of conductive pads (not shown along 210 end portion); a cable connector 300 comprising an insulating body 320, a plurality of conductive terminals 310 and a plurality of cables 400 electrically connected with the conductive terminals, the insulating body 320 comprising a mounting surface 326 facing the circuit board (not shown see paragraph [0031]), each conductive terminal comprising an elastic contact portion (along 310) protruding beyond the mounting surface 326; and a mounting bracket 230 fixed to the circuit board (not shown see paragraph [0031]), the mounting bracket 230 comprising a frame portion (along 234) and an installation space (adjacent to 210) at least partially enclosed by the frame portion (along 234); wherein the cable connector 300 is at least partially mounted into the installation space (adjacent to 210) along a first direction Y so that the elastic contact portions (along 310) are in contact with the conductive pads (not shown along 210 end portion).
Yamaji does not teach, wherein the cable connector comprises a slider slidable along a second direction perpendicular to the first direction, and the slider is slidable relative to the insulating body between a locking position where the cable connector is locked by the mounting bracket and an unlocking position where the cable connector is separable from the mounting bracket.
Phillips teaches wherein the cable connector comprises a slider 136 slidable along a second direction perpendicular to the first direction, and the slider 136 is slidable relative to the insulating body 116 between a locking position (along 136, seen in figure 5 and 6) where the cable connector is locked by the mounting bracket 114 and an unlocking position (along 136, seen in figure 5 and 6) where the cable connector is separable from the mounting bracket 114.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yamaji in view of Phillips wherein the cable connector comprises a slider slidable along a second direction perpendicular to the first direction, and the slider is slidable relative to the insulating body between a locking position where the cable connector is locked by the mounting bracket and an unlocking position where the cable connector is separable from the mounting bracket.
The motivation to combine the teachings of Yamaji in view of Phillips would have been o prevent the twisting and axial pull forces from interfering with the integrity of the communicative pathway defined between the connectors (see paragraph [0003]).
As per claim 12, Yamaji teaches a connector assembly 100,
Yamaji does not teach, the cable connector further comprises a force applying component connected with the slider, the force applying component is capable of driving the slider to slide between the locking position and the unlocking position.  
Phillips teaches the cable connector further comprises a force applying component 148 connected with the slider 136, the force applying component 148 is capable of driving the slider 136 to slide between the locking position (along 136, seen in figure 5 and 6) and the unlocking position (along 136, seen in figure 5 and 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yamaji in view of Phillips the cable connector further comprises a force applying component connected with the slider, the force applying component is capable of driving the slider to slide between the locking position and the unlocking position.  
The motivation to combine the teachings of Yamaji in view of Phillips would have been o prevent the twisting and axial pull forces from interfering with the integrity of the communicative pathway defined between the connectors (see paragraph [0003]).
As per claim 19, Yamaji teaches a connector assembly 100, wherein the frame portion (along 234) comprises a through hole (along back part of 230), and the insulating body 320 comprises a locking protrusion 352 locked in the through hole (along back part of 230).
As per claim 20, Yamaji teaches a connector assembly 100, wherein the circuit board (not shown see paragraph [0031]) comprises a plurality of positioning holes (not shown along bottom portion shown in figure 5) and the insulating body 320 comprises a plurality of positioning posts 326a fixed in the positioning holes (not shown along bottom portion shown in figure 5).  
Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 3, the prior art fails, provide or suggest, wherein the frame portion comprises a first extension wall, the first extension wall comprises a first locking opening and a first stopper located above the first locking opening, the slider is slidable in the first locking opening, the slider comprises a first locking portion; wherein when the slider is located at the locking position, the first stopper prevents the first locking portion from moving upwardly; and wherein when the slider is in the unlocking position, the first locking portion is separated from the first stopper so that the first locking portion is movable upwardly.
As per claim 6, the prior art fails, provide or suggest, wherein the cable connector comprises an elastic member mating with the slider, the elastic member is capable of being compressed when the force applying component pulls the slider, and the elastic member is capable of providing a restoring force so as to reset the slider when the force applying component releases the slider.
As per claim 13, the prior art fails, provide or suggest, wherein the frame portion comprises a first extension wall, the first extension wall comprises a first locking opening and a first stopper located above the first locking opening, the slider is slidable in the first locking opening, the slider comprises a first locking portion; wherein when the slider is located at the locking position, the first stopper prevents the first locking portion from moving upwardly; and wherein when the slider is in the unlocking position, the first locking portion is separated from the first stopper so that the first locking portion is movable upwardly.
As per claim 16, the prior art fails, provide or suggest, wherein the cable connector comprises an elastic member mating with the slider, the elastic member is capable of being compressed when the force applying component pulls the slider, and the elastic member is capable of providing a restoring force so as to reset the slider when the force applying component releases the slider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831